750 N.W.2d 197 (2008)
James H. WOODS, Jr., Plaintiff-Appellant,
v.
SLB PROPERTY MANAGEMENT, LLC, Defendant-Appellee, and
Park Shelton Apartments and Kirby Parking Garage, Inc., Defendants.
Docket No. 136191. COA No. 272257.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the January 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.